270 P.2d 668 (1954)
BANK OF NEVADA
v.
DRAYER-HANSON, Inc.
No. 3790
Supreme Court of Nevada
May 25, 1954.
John H. McNamee, of Las Vegas, for Appellant.
Emilie N. Wanderer, of Las Vegas, for Respondent.
PER CURIAM:
The appeal herein has never been docketed nor the record on appeal filed by appellant. Upon respondent's motion the appeal was docketed for the purpose of moving its dismissal. Five grounds are stated for dismissal, one of which is that the appeal was not docketed and the record upon appeal filed within the time provided by Rule 73 (g) Nevada Rules of Civil Procedure.
Notice of appeal was filed June 22, 1953, six months after N.R.C.P. became effective. While this matter was pending at the time the rules became effective, no reason appears why application of the rules would not be feasible or would work injustice. See Rule 86, N.R.C.P.
Appellant has resisted the motion to dismiss but has shown no reason for its failure to docket the appeal or file the record on appeal within the time provided. The appeal therefore must be dismissed with costs. Doolittle v. Doolittle, 70 Nev. 163, 262 P.2d 955.
It is so ordered.